DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Reconsideration
The request filed 2022-04-19 has been received, with no amendments to the claims.  Claims 1-19 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues on Remarks Page 10-11 that “Zhou merely discloses the feature of tempering a face image utilizing only different applications together. Zhou fails to disclose or suggest obtain information on a degree to which at least one artificial intelligence model contributes to generation of the content based on meta data as called for in claim 1.”  Examiner respectfully disagrees.  Zhou discloses detecting whether or not a face in an image is a product of tampering or authentic.  Zhou Pg 1835 Section 4.1 discloses that this tampering is produced by “one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1].”  Face swapping apps are commonly known in the art to utilize an artificial intelligence model. For example, SwapMe is an app by FacioMetrics, and Business Standard (“Facebook buys facial recognition tech startup FacioMetrics”) states:  “FacioMetrics specializes in using AI to give facial image analysis capabilities to applications that run on smartphones”.  Also, as shown in the “Prior Art Not Relied Upon” below, the author of FaceSwap discloses using a neural network for facial alignment in Kowalski et. al. (“Deep Alignment Network: A convolutional neural network for robust face alignment”).  Thus, Zhou is detecting the contribution of an AI model (“face swap application”) to generation of the content (an image including a face).  This amounts to a degree to which at least one AI model contributes to generation of content, because at the very least, “tampered by AI” and “not tampered by AI” are two “degrees” of contribution of an AI model (>0% and 0%).  Furthermore, Zhou discloses that “artifacts” are detected by their method, and one of ordinary skill in the art will appreciate that “metadata” is simply “data about data”, which in this case is incidental data that arises during the operation of Zhou’s method, which is the “artifacts” that Zhou’s model learns during the process.  As Zhou states:  “As shown in Figure 7, it is clear that our method learns the tampering artifacts created by the applications.”  To summarize, Zhou teaches obtain information on a degree (is the face tampered by AI or not?) to which at least one artificial intelligence model ( a face swap application) contributes to generation of the content (the image including the face) based on meta data (the intermediate calculations of Zhou’s model, which Zhou describes as learning tampering artifacts).  Applicant argues that “Zhou does not describe this in detail”.  Examiner respectfully points out that Zhou discloses enough to be able to read on the claims, as demonstrated above, and in the 103 rejections below.
Applicant argues on Remarks Pages 11-12 that “The face classification model of Zhou arguably serves a role of identifying whether a face photo is tempered or authentic, but the operation of identifying whether the photo is 'authentic' or not in the process is different from receive authentication of at least one of artificial intelligence model based on the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content in claim 1.”  Examiner respectfully disagrees, and points out that Applicant has not given a strict definition of “authentication” in the Specification, merely stating that “As a method of the authentication, the user of each of the plurality of artificial intelligence models may confirm that the obtained degree of contribution is displayed on the display 130 and then sign the display 130 implemented as the touchscreen.” In the preceding statement, Applicant merely discloses a method of authentication that may be performed.  Regarding the claimed limitation of “receive authentication of at least one of artificial intelligence model based on the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content”, Zhou teaches using a model to determine if a face is “tampered or authentic”.  When the result is “authentic”, this is an “authentication of at least one of artificial intelligence model”, as the “authentication” was produced by (“of”) Zhou’s artificial intelligence model.  This is “based on the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content”, as “authentic” is determined when the calculated degree of AI contribution is 0 (not tampered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Two-Stream Neural Networks for Tampered Face Detection”; hereinafter “Zhou”) in view of Haines et. al. (US 2014/0026002 A1; hereinafter “Haines”).
As per Claim 1, Zhou teaches an electronic apparatus comprising: a display; a storage storing a content and metadata for the content therein; and a processor (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, with processor and a storage.  The storage stores content (“faces”).  It also stores “metadata” which is just “data about data”, and this “metadata” can be any additional data about the facial image.  As it has been established that Zhou is using a computer, this also implies the existence of a display.)
obtain information on a degree to which at least one artificial intelligence model contributes to generation of the content based on meta data (Zhou, pg. 1831 Abstract, discloses:  “We propose a two-stream network for face tampering detection.”  Zhou, pg. 1835 Section 4.2, reveals the source of the face tampering:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1]. Given a source face and a target face, they automatically replace the target face with the source face. Then, post processing such as boundary blurring, resizing and blending is applied to the tampered face, which makes it very difficult to visually distinguish the tampered from authentic images.”  Here, Zhou discloses face swapping apps SwapMe and FaceSwap.  Face swapping apps are commonly known in the art to utilize an artificial intelligence model. For example, SwapMe is an app by FacioMetrics, and Business Standard (“Facebook buys facial recognition tech startup FacioMetrics”) states:  “FacioMetrics specializes in using AI to give facial image analysis capabilities to applications that run on smartphones”.  Also, as shown in the “Prior Art Not Relied Upon” below, the author of FaceSwap discloses using a neural network for facial alignment in Kowalski et. al. (“Deep Alignment Network: A convolutional neural network for robust face alignment”).  Thus, Zhou discloses an artificial intelligence model (a face swap application) that contributes to generation of the content (the image including the face).  Zhou discloses a “degree of contribution”, because “tampered by AI” and “not tampered by AI” are two “degrees” of contribution of an AI model (>0% and 0%).   Furthermore, Zhou discloses that “artifacts” are detected by their method, and one of ordinary skill in the art will appreciate that “metadata” is simply “data about data”, which in this case is incidental data that arises during the operation of Zhou’s method, which is the “artifacts” that Zhou’s model learns during the process.  As Zhou states:  “As shown in Figure 7, it is clear that our method learns the tampering artifacts created by the applications.” To summarize, Zhou teaches obtain information on a degree (is the face tampered by AI or not?) to which at least one artificial intelligence model (a face swap application) contributes to generation of the content (the image including the face) based on meta data (the intermediate calculations of Zhou’s model, which Zhou describes as learning tampering artifacts)).
receive authentication of at least one artificial intelligence model based on at least the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content (Zhou, Pg. 1833 Section 3, discloses:  “The face classification stream is a CNN trained to classify whether a face image is tampered or authentic. Thus, it learns the artifacts created by the tampering process.”  Here, Zhou discloses detecting if a face image is “authentic”.  This is done using at least one artificial intelligence model (“a CNN”).  As shown above, the tampering is the result of a face swapping app (at least one artificial intelligence model).  Thus, Zhou discloses receiving authentication of at least one AI model (the CNN, “of” meaning “produced by”), based on a degree to which at least one AI model (face swapping app) contributes to generation of the content.  If the degree is zero (not tampered), then the authentication is true.)
However, Zhou suggests, but does not explicitly teach an electronic apparatus comprising: a display; a storage storing a content and metadata for the content therein; and a processor (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, with processor and a storage.  The storage stores content (“faces”).  It also stores “metadata” which is just “data about data”, and this “metadata” can be any additional data about the facial image.  As it has been established that Zhou is using a computer, this also implies the existence of a display.)
Haines explicitly teaches an electronic apparatus comprising: a display; a storage [storing a content and metadata for the content therein]; and a processor (Recall above that Zhou discloses content and metadata for the content.  Haines, Para [0121], discloses:  “The methods discussed herein are also suited to be executed by a computer. The computer implemented can be any conventional computing device, such as a PC (such as a desktop computer), server, single or multiprocessor device, handheld device (such as a phone), or device that includes different processors working together across any bus or network (such as a cloud computing environment). These computing devices can be capable of multithreaded or single threaded processing in some embodiments.”  Here, Haines discloses a computer with a processor, which also must include memory in order to be able to function.  Haines also discloses a “desktop computer” which includes a display, as does a “handheld device (such as a phone)”.  
Zhou and Haines are analogous art because they are both in the field of endeavor of user interfaces of electronic devices.
It would have been obvious before the effective filing date of the claimed invention to combine the classifier of Zhou with the computer and display of Haines.  One of ordinary skill in the art would be motivated to do so in order to have an efficient way of providing a user with useful information on which to act or make decisions (Haines [0009]:  “The present invention provides software mechanisms that facilitate the association of errors to assist in the determination of root cause errors versus follow-on errors. The present invention also provides software mechanisms to facilitate simplified displaying of errors to assist operators in determining root cause errors.”)
The combination of Zhou and Haines further teaches control the display to display information indicating the degree to which the at least one artificial intelligence model contributes to generation of the content, based on at least the authentication (Recall that Haines teaches a display.  Zhou, Pg. 1837, Figure 7, discloses: 
    PNG
    media_image1.png
    632
    796
    media_image1.png
    Greyscale

Here, Zhou discloses controlling the display to display information indicating the degree to which the AI model contributes to generation of the content (“red denotes high probability of tampering, and blue denotes low probability of tampering”).  It shows which portions of the picture may have been produces by AI, and this is based on the authentication process (the running through the CNN).  Here, the “degree” could be considered the probability, or even which sections of the picture have the probability above a certain threshold.  Thus, there are 2 different ways this display may be considered to be according to the degree of AI model contribution).

As per Claim 2, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 1.  Zhou teaches wherein the metadata includes information on at least one of: a name of the artificial intelligence model used to generate the content, a learning object used in learning of the artificial intelligence model, the degree to which the artificial intelligence model contributes to the generation of the content, or work content that the artificial intelligence model performs to generate the content.  (Recall that “metadata” is simply “data about data”.  Zhou, as shown above, discloses “the degree to which the artificial intelligence model contributes to the generation of the content”.  Zhou, Pg. 1836 Section 4.2 also discloses:  “In order to avoid learning application-specific features, we train our model on one dataset and test on the other dataset. We train on FaceSwap training subset and test on SwapMe test subset. This is because tampering quality of FaceSwap is not as good as SwapMe. We do this for two reasons. On one hand, it might take attackers considerable effort to improve the tampered image in order to confuse the viewer. On the other hand, tamper detection algorithms typically will not know the specific technique attackers used to tamper images. We use the 705 FaceSwap tampered images and 1400 authentic images for training, and 300 SwapMe tampered images together with 300 authentic images for testing. The face-level tampering detection ROC curve and corresponding AUC are used for evaluation.” Here, Zhou also discloses keeping track of the name of the AI model used to generate the content (FaceSwap or SwapMe), which is metadata used to determine how the training and test sets are constructed).

As per Claim 9, Claim 9 is a method claim corresponding to electronic apparatus Claim 1.  Claim 9 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is a method claim corresponding to electronic apparatus Claim 2.  Claim 10 is rejected for the same reasons as Claim 2.

As per Claim 17, Zhou teaches generate metadata for content based on each of one or more artificial intelligence models works to generate the content, and to transmit the metadata (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, and thus an “electronic apparatus”.  “Metadata” is just “data about data”, and may be an indication of whether or not a piece of data is tampered or authentic.  Zhou, pg. 1831 Abstract, discloses:  “We propose a two-stream network for face tampering detection.”  Zhou, pg. 1835 Section 4.2, reveals the source of the face tampering:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1]. Given a source face and a target face, they automatically replace the target face with the source face. Then, post processing such as boundary blurring, resizing and blending is applied to the tampered face, which makes it very difficult to visually distinguish the tampered from authentic images.”  Here, Zhou discloses face swapping apps SwapMe and FaceSwap.  Face swapping apps are commonly known in the art to utilize an artificial intelligence model.  Zhou, Pg. 1837 Figure 7, discloses producing a map:  “In CAMs, red denotes high probability of tampering, and blue denotes low probability of tampering.”  Thus, Zhou discloses generating metadata (the map) for content that is based on the work of one or more AI models (face swap apps).  Zhou transmits the metadata to a display terminal as shown in the Figure 7.)
obtain information on a degree to which at least one artificial intelligence model contributes to generation of the content based on meta data (Zhou, pg. 1831 Abstract, discloses:  “We propose a two-stream network for face tampering detection.”  Zhou, pg. 1835 Section 4.2, reveals the source of the face tampering:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1]. Given a source face and a target face, they automatically replace the target face with the source face. Then, post processing such as boundary blurring, resizing and blending is applied to the tampered face, which makes it very difficult to visually distinguish the tampered from authentic images.”  Here, Zhou discloses face swapping apps SwapMe and FaceSwap.  Face swapping apps are commonly known in the art to utilize an artificial intelligence model. For example, SwapMe is an app by FacioMetrics, and Business Standard (“Facebook buys facial recognition tech startup FacioMetrics”) states:  “FacioMetrics specializes in using AI to give facial image analysis capabilities to applications that run on smartphones”.  Also, as shown in the “Prior Art Not Relied Upon” below, the author of FaceSwap discloses using a neural network for facial alignment in Kowalski et. al. (“Deep Alignment Network: A convolutional neural network for robust face alignment”).  Thus, Zhou discloses obtaining information on a degree to which at least one artificial intelligence model contributes to generation of the content (the image including the face) based on meta data.  “Meta data” is simply “data about data”, and Zhou, Pg. 1837 Section 4.4, discloses:  “As shown in Figure 7, it is clear that our method learns the tampering artifacts created by the applications.”  Here, the “artifacts” may be considered “meta data”. Also, the “degree to which” the AI model contributes is a measure of whether or not an AI model is responsible for the swapped portion of the image.)
receive authentication of at least one artificial intelligence model based on at least the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content (Zhou, Pg. 1833 Section 3, discloses:  “The face classification stream is a CNN trained to classify whether a face image is tampered or authentic. Thus, it learns the artifacts created by the tampering process.”  Here, Zhou discloses detecting if a face image is “authentic”.  This is done using at least one artificial intelligence model (“a CNN”).  As shown above, the tampering is the result of a face swapping app (at least one artificial intelligence model).  Thus, Zhou discloses receiving authentication of at least one AI model (the CNN, “of” meaning “produced by”), based on a degree to which at least one AI model (face swapping app) contributes to generation of the content.  If the degree is zero (not tampered), then the authentication is true.)
However, Zhou suggests, but does not explicitly teach an electronic apparatus; a terminal apparatus configured to; and a display (Zhou, Page 1836 Section 4.2, discloses:  “We use GoogLeNet Inception V3 model [23] for training the tampered face classifier. Faces are resized to 299 × 299 and provided as input to the CNN.”  Here, Zhou discloses using GoogLeNet, which is Google’s software implementation of a neural network.  This implies the use of a computer, and thus an “electronic apparatus”.  Zhou, as shown above, discloses a display showing a heat map indicating probability of tampering by an AI model.  This requires the use of a terminal apparatus with a display.)
Haines explicitly teaches an electronic apparatus; a terminal apparatus; and a display (Haines, Para [0121], discloses:  “The methods discussed herein are also suited to be executed by a computer. The computer implemented can be any conventional computing device, such as a PC (such as a desktop computer), server, single or multiprocessor device, handheld device (such as a phone), or device that includes different processors working together across any bus or network (such as a cloud computing environment). These computing devices can be capable of multithreaded or single threaded processing in some embodiments.”  Here, Haines discloses a “computer” which is an “electronic apparatus”, and a “handheld device (such as a phone)”, which is a “terminal apparatus”.  Haines also discloses a “display”, as a desktop computer comes with a monitor, and also the phone has a display.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou and Haines, for at least the reasons recited in Claim 1.
The combination of Zhou and Haines further teaches cause to display, on a display, information indicating the degree to which one or more artificial intelligence models contribute to generation of the content -8-KIM et al.Atty Docket No.: JAR-6280-0244Appl. No. 16/254,952Response to OA dated 08/04/2021based on at least the authentication transmitted from the electronic apparatus (Recall that Haines discloses a display. Zhou, Pg. 1837, Figure 7, discloses: 
    PNG
    media_image1.png
    632
    796
    media_image1.png
    Greyscale

Here, Zhou discloses controlling the display to display information indicating the degree to which the AI model contributes to generation of the content (“red denotes high probability of tampering, and blue denotes low probability of tampering”).  It shows which portions of the picture may have been produces by AI, and this is based on the authentication process (the running through the CNN).  Here, the “degree” could be considered the probability, or even which sections of the picture have the probability above a certain threshold.  Thus, there are 2 different ways this display may be considered to be according to the degree of AI model contribution.  As shown above, the probability to generate the map is transmitted from the processor of the electronic apparatus to the display of the terminal apparatus).

As per Claim 18, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 1 and a processor (see Rejection to Claim 1).  Zhou teaches wherein the processor is further configured to update the metadata based on at least the degree to which at least one artificial intelligence model contributes to generation of the content, based on at least receiving authentication of at least one of artificial intelligence model.  (Recall that Haines teaches a processor.  Recall that “metadata” is simply “data about data”.  Zhou, as shown above, discloses “the degree to which the artificial intelligence model contributes to the generation of the content”.  Zhou, Pg. 1837 Figure 7 Caption, discloses updating this metadata, by updating the heat map:  “red denotes high probability of tampering, and blue denotes low probability of tampering”.  This is based on the degree to which the AI contributes to the generation of the content, and is based on receiving authentication produced by an AI model as stated in Zhou, Pg. 1833 Section 3:  “The face classification stream is a CNN trained to classify whether a face image is tampered or authentic. Thus, it learns the artifacts created by the tampering process.”)

As per Claim 19, Zhou teaches the electronic apparatus as claimed in claim 1 and a processor (see Rejection to Claim 1).  Zhou teaches wherein the obtained information on the degree to which at least one artificial intelligence model contributes to generation of the content comprises first degree of contribution value obtained by processor itself and second degree of contribution value obtained by at least one artificial intelligence model, wherein the processor is further configured to: identify whether a difference between the first degree of contribution value and the second degree of contribution value is less than a predetermined value, based on identification that the difference between the first degree of contribution value and the second degree of contribution value is less than a predetermined value, receive authentication of at least one of artificial intelligence model based on the obtained information on a degree to which at least one artificial intelligence model contributes to generation of the content. (Recall that Haines teaches a processor.  Zhou, Pg. 1837 Figure 7 Caption, discloses:  “red denotes high probability of tampering, and blue denotes low probability of tampering”.  Zhou, Pg. 1834 End of Section 3.2, discloses:  “As a face might contain multiple patches, we then take the average score for the patches in the face region as the final score for the face.”  Here, Zhou discloses a score indicating probability of tampering across the face.  Zhou, Pg. 1834 Section 3.3, discloses: “At test time, the final score for a face q is obtained by simply combining the output scores of the two streams”.  Here, Zhou discloses a “final score”, and also Pg. 1832 Figure 2 Caption states:  “Finally, the scores of two streams are fused to recognize a tampered face.”  Thus, Zhou is disclosing a “score” to “recognize a tampered face”.  This is a “second degree of contribution value” obtained by an AI model.  Zhou is making a binary decision (tampered / authentic) based on a score, as Zhou Pg. 1836 discloses a “True Positive Rate” and a “False Positive Rate”.  In order to make a binary decision (positive or negative) based on a score, this implies the use of a threshold (“first degree of contribution value”).  As this application is being run on a computer, this threshold is a “first degree of contribution value” is “obtained by the processor” (as disclosed by Haines below) as it is part of the computer program to detect the tampered face.  If the difference between the two (second degree of contribution value – first degree of contribution value) is negative / less than zero (zero being “a predetermined value”), then the “final score” of “probability of tampering” is less than the threshold, which means there is a low probability of tampering.  Thus in this case, the program receives an authentication from the AI model, indicating a degree to which at least one artificial intelligence model contributes to generation of the content, the degree being zero, as it is not the result of a face swap AI.)

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Haines in view of Taryn Southern (accessed from https://web.archive.org/web/20180104114549/https://www.youtube.com/watch?v=XUs6CznN8pw, accessed via WebArchive on 2018-01-04).
As per Claim 3, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1).  However, the combination of Zhou and Haines does not teach wherein the processor is configured to control the display to display information indicating the degree to which each artificial intelligence model contributes to the generation of the content based on the metadata based on a plurality of artificial intelligence models being used to generate the content.
Taryn Southern teaches wherein the processor is configured to control the display to display information indicating the degree to which each artificial intelligence model contributes to the generation of the content based on the metadata based on a plurality of artificial intelligence models being used to generate the content.  (Recall that Haines teaches a processor.  Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses controlling the display to display information indicating the degree to which each AI model contributes to generation of the content based on the metadata, wherein the metadata is the description of the video uploaded to YouTube.  Here, 3 AI models generated the content, and the display on YouTube shows the degree (which parts of the composition) to which each contributed.)
Taryn Southern and the combination of Zhou and Haines are analogous art because they are both related to machine learning, and Taryn Southern is reasonably pertinent to the combination of Zhou and Haines, as they both display contributions of AI (see MPEP 2141.01(a) “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”.
It would have been obvious before the effective filing date of the claimed invention to combine the idea of displaying the contribution of an AI model of the combination of Zhou and Haines, with the displaying of the contributions of multiple AI models of Taryn Southern.  Zhou, Pg. 1835 Section 4.1, discloses 2 different AI models:  “To this end, we created a dataset utilizing one iOS app called SwapMe [2] and an open-source face swap application called FaceSwap [1].” Zhou also suggests that each of these leaves specific artifacts on Page 1836 Section 4.2:  “In order to avoid learning application-specific features, we train our model on one dataset and test on the other dataset.”  However, while Zhou chooses not to learn application-specific features in this case for better generality:  “On the other hand, tamper detection algorithms typically will not know the specific technique attackers used to tamper images”, Zhou does not teach away from the possibility.  Zhou, in fact, suggests it on Page 1838, where they state:  “In addition to training on FaceSwap and testing on SwapMe, we report the results of different protocols in Table 2”… “The near perfect performance on either SwapMe or FaceSwap test set when training on common datasets indicates that our face classification stream has learned application-specific features.”  Thus, Zhou suggests that one can learn the contributions of specific AI models if one chooses.  For example, Zhou Pg. 1835 Figure 5 discloses:  

    PNG
    media_image2.png
    344
    337
    media_image2.png
    Greyscale

Here, Zhou shows an image with multiple faces, and they swap one face to create two images, one with SwapMe, and one with FaceSwap.  One of ordinary skill in the art will appreciate that one could simply use both FaceSwap and SwapMe on the same image, for two different faces, so that the image consists of tampering by both AI models on two different faces.  In such a case, models of both training “protocols” could be used to identify a “degree of contribution” of both SwapMe and FaceSwap.  Thus, it would be obvious to one of ordinary skill in the art to combine Taryn Southern’s display of multiple AI contributions with Zhou and Haines’ authentication of AI contributors.  One of ordinary skill in the art would be motivated to do so for several reasons, including, from Zhou’s perspective, tracing the source of intentionally misleading content and forgeries, and from Taryn Southern’s perspective, providing copyright and royalty split information on a piece of art.  (Zhou, Pg. 1831:  “The consequence would be even more serious if manipulated images are used for political or commercial purposes”, and Taryn Southern Page 2:  “Music distribution and royalty splits by Stem”).

	As per Claim 4, the combination of Zhou, Haines, and Taryn Southern teaches the electronic apparatus as claimed in claim 3 and a processor (see Rejection to Claim 1).  Taryn Southern teaches wherein the processor is configured to obtain the degree to which each of the plurality of artificial intelligence models contribute to the generation of the content based on at least one of: a work time and an amount of work of each of the plurality of artificial intelligence models for generating the content, and to update the metadata based on the obtained degree of contribution.  (Recall that Haines teaches a processor.  Taryn Southern, Page 1, discloses:  “Music composed by Amper AI”, “Still Image AI Art by Most Famous Artist”, and “Video AI Art by Deep Dream Generator”.  Here, Taryn Southern discloses that the degree to which each AI model contributes is an “amount of work” (music, still image art, video art). While numeric quantities are not given, such a portion may be considered “an amount of work”).
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Taryn Southern and the combination of Zhou and Haines for at least the reasons cited above in Claim 3.

As per Claim 11, Claim 11 is a method claim corresponding to electronic apparatus Claim 3.  Claim 11 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is a method claim corresponding to electronic apparatus Claim 4.  Claim 12 is rejected for the same reasons as Claim 4.

Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Haines in view of Sony CSL (accessed from https://web.archive.org/web/20180101033724if_/https://www.youtube.com/watch?v=LSHZ_b05W7o, accessed via WebArchive on 2018-01-01).
	As per Claim 5, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1).  Sony CSL teaches wherein the processor is configured to control the display to display information on a learning object used in learning of the artificial intelligence model based on the metadata.  (Recall that Haines teaches a processor.  Sony CSL, Page 1, discloses:  “Scientists at SONY CSL Research Lab have created the first-ever entire songs composed by Artificial Intelligence: "Daddy's Car" and "Mister Shadow". The researchers have developed FlowMachines, a system that learns music styles from a huge database of songs. Exploiting unique combinations of style transfer, optimization and interaction techniques, FlowMachines composes novel songs in many styles. "Daddy's Car" is composed in the style of The Beatles. French composer Benoît Carré arranged and produced the songs, and wrote the lyrics. The two songs are excerpts of albums composed by Artificial Intelligence to be released in 2017.”  Here, Sony CSL discloses an artificial intelligence model (“FlowMachines”) used to generate content (songs).  Sony CSL displays information on a learning object (Beatles music) used in learning of FlowMachines.  This information is included in the metadata of the video uploaded to YouTube, and the display is thus based on the metadata.)
Sony CSL and the combination of Zhou and Haines are analogous art because they are both related to machine learning, and Sony CSL is reasonably pertinent to the combination of Zhou and Haines, as they both display contributions of AI (see MPEP 2141.01(a) “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”.
It would have been obvious before the effective filing date of the claimed invention to combine the idea of displaying the contribution of an AI model to identify tampering of the combination of Zhou and Haines, with the displaying of the learning information used for the AI models of Sony CSL.  The combination of Zhou and Haines with Sony CSL would result in identifying tampering by an AI application, and also displaying what types of images have been used, or may have been used, in order to train the particular AI that performed the tampering. Displaying the information allows the user to easily and quickly identify the learning information of the AI models and one of ordinary skill in the art would be motivated to make the combination in order to improve the model of Zhou and Haines, such that it provides more information to a user trying to identify and investigate tampered images (Zhou, Pg. 1831:  “The consequence would be even more serious if manipulated images are used for political or commercial purposes”).

As per Claim 8, the combination of Zhou and Haines teaches the electronic apparatus as claimed in claim 2 and a processor (see Rejection to Claim 1). Sony CSL teaches wherein the processor is configure to control the display to display the information on the work content that the artificial intelligence model performs to generate the content based on the metadata corresponding to a plurality of works being required to generate the content. (Recall that Haines teaches a processor.  Sony CSL displays information on the work content that the AI model performs: “Exploiting unique combinations of style transfer, optimization and interaction techniques”, which is based on a plurality of works being used to generate the content:  “’Daddy's Car’ is composed in the style of The Beatles”, wherein the Beatles catalog comprises a plurality of works.)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sony CSL and the combination of Zhou and Haines for at least the reasons cited above in Claim 5.

As per Claim 13, Claim 13 is a method claim corresponding to electronic apparatus Claim 5.  Claim 13 is rejected for the same reasons as Claim 5.
As per Claim 16, Claim 16 is a method claim corresponding to electronic apparatus Claim 8.  Claim 16 is rejected for the same reasons as Claim 8.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou, Haines, and Sony CSL in view of Sklarz et. al. (US 2002/0087389 A1; hereinafter “Sklarz”).
As per Claim 6, the combination of Zhou, Haines, and Sony CSL teaches the electronic apparatus as claimed in claim 5 and a processor (see Rejection to Claim 1). However, the combination of Zhou, Haines, and Sony CSL does not teach wherein the processor is configured to control the display to display information on the learning objects having different characteristics based on the metadata based on learning objects having different characteristics being used in the learning of the artificial intelligence model.
Sklarz teaches wherein the processor is configured to control the display to display information on the learning objects having different characteristics based on the metadata corresponding to learning objects having different characteristics being used in the learning of the artificial intelligence model.  (Recall that Haines teaches a processor.  Sklarz, Para [0248], discloses using a basic AI algorithm (regression) as part of a calculation to estimate home value (i.e., AI generated content):  “The VYH appraisal engine generates an appraisal (i.e., a sales price prediction or valuation) using output from the trend engine, output from the comparable market analysis engine, or a combination of outputs from those engines. To generate an appraisal, a user completes and submits query pages similar to the ones generated by the trend engine, and selects a geographic area within a user-selectable radius or rectilinear distance from the subject property. Optionally, additional proximity parameters can be used to restrict the property data submitted to the appraisal engine. The appraisal engine incorporates the information provided by the user in the sales price prediction algorithms to calculate an appraisal tailored to the subject property or to a specific market segment. For instance, increasing the weighting of "proximity to grade schools" would boost sales prices for properties targeting buyers with grade school age children. Proximity to recreational, professional, and other facilities affects weightings (coefficients) in the regression analysis and similar modeling techniques used to calculate a predicted sales price.”  Here, Sklarz discloses that comparable market analysis is part of the AI algorithm to estimate the home value, and thus discloses learning of the artificial intelligence model.  Sklarz, Para [0248], discloses displaying information on the learning objects (comparable properties) with different characteristics (Beds, Baths, etc):  “FIG. 24 shows a predicted sales price, or appraisal, generated by the comparable market analysis engine together with statistical information that analyze a subject property selected by a user with the properties selected by the user as input into the comparable market analysis engine.”  Sklarz, Fig. 24, clearly shows that information about the learning objects (properties) is displayed.  A column of the display is based on metadata about the learning objects (“price”).  For a clearer explanation, Sklarz Fig. 24 is provided below)

    PNG
    media_image3.png
    667
    938
    media_image3.png
    Greyscale

Sklarz and the combination of Zhou, Haines, and Sony CSL are analogous art because they are both in the field of endeavor of software application development, and specifically applications comprising user interfaces that deliver content, as per Sklarz [0016]:  “The user interface provides display of information outputs and decision tool outputs, entry of queries, and navigation within the VYH service. The preferred embodiment uses a Web browser as the user interface. The Web browser communicates with one or more servers that host the Value Your Home server software.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display of the AI model name and single learning object name of the combination of Zhou, Haines, and Sony CSL, with Sklarz’s display of information on the plurality of learning objects used by the AI model. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide a user interface showing more details about content in which the user would be interested, in order to allow the user to make subsequent decisions on that data. (Sklarz [0012] recites “decision tools”:  “Current Websites typically do not provide decision tools such as comparable market analyses, trend analysis, and buy/sell signals for real estate properties, especially combined with flexible query tools. There is unmet demand for improved real property transaction information and decision tools, particularly for residential properties”).

As per Claim 14, Claim 14 is a method claim corresponding to electronic apparatus Claim 6.  Claim 14 is rejected for the same reasons as Claim 6.

As per Claim 7, the combination of Zhou, Haines, Sony CSL, and Sklarz teaches the electronic apparatus as claimed in claim 6 and wherein the processor is configured to control the display to display information on the learning objects having different characteristics (see Rejection to Claim 6) and information indicating the degree of contribution (see Rejection to Claim 1). However, the combination of Zhou, Haines, Sony CSL, and Sklarz does not teach display in a hierarchy structure.
Haines teaches display in a hierarchy structure. (Haines, Para [0104], discloses “By switching to a tree view via button 610, a user may display a graph of the parent-child relationships”. Haines, Figure 6B, shows the layout of the tree view, which is a type of hierarchy structure.  Examiner’s Note: In the instant specification [99]-[102] and Figure 5, Applicant appears to be disclosing a tree view, with cascading parent-child relationships.  From [102]:  “For example, "Jones" is connected to "Jane" and "Gogh", which are the learning objects, and "Jane" is again connected to "Kim Hong Do" and "Rembrandt", which are the learning objects.”)
Haines and the combination of Zhou, Sony CSL, and Sklarz are analogous art because they are both in the field of endeavor of user interfaces of electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display of grouped data (i.e., properties with greater price) of the combination of Zhou, Sony CSL, and Sklarz, with Haines’ hierarchy view, which would result in the user having the ability to expand the view and see the constituent components of the grouped data. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide more details to the user to understand how the content was generated. (Haines [0104]: “By switching to a tree view via button 610, a user may display a graph of the parent-child relationships to better understand what happened”).

As per Claim 15, Claim 15 is a method claim corresponding to electronic apparatus Claim 7.  Claim 15 is rejected for the same reasons as Claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126